FILED
                              NOT FOR PUBLICATION                           JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HENRY MENDOZA ANGEL; ANA                          No. 12-72318
GEAN DE LA CRUZ,
                                                  Agency Nos.        A098-914-731
               Petitioners,                                          A098-914-733

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Henry Mendoza Angel and Ana Gean de la Cruz, natives and citizens of

Guatemala, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum. We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition for review and remand.

      In denying petitioners’ asylum claims, the agency found they failed to

establish past persecution or a fear of future persecution on account of a protected

ground. When the IJ and BIA issued their decisions in this case, they did not have

the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and

Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in

Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I.

& N. Dec. 208 (BIA 2014). Thus, we remand petitioners’ asylum claims to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach petitioners’

remaining challenges to the agency’s denial of asylum at this time.

      Respondent’s motion to hold this case in abeyance is denied.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    12-72318